PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Ellis et al.
Application No. 14/344,127
Filed: 14 Oct 2014
For: PATTERNING SYSTEM FOR SELECTED BODY TYPES AND ARTICLES OF MANUFACTURE PRODUCED THEREFROM
:
:
:
:	DECISION ON PETITION
:
:
:



This is a decision on the renewed petition for revival of an application for patent abandoned unintentionally under 37 CFR 1.137(a) filed June 1, 2022.

The petition under 37 CFR 1.137(a) is GRANTED.

This application became abandoned on Tuesday, January 17, 2017, for failure to file a timely and proper reply to the Notice to File Corrected Application Papers of November 14, 2016, within the extendable two-month period set in the Notice. On March 30, 2017, the Office mailed a Notice of Abandonment. 

Petitioner has submitted the required reply, a $525 petition fee, and a statement of unintentional delay. In addition, petitioner has provided sufficient information concerning the delay in seeking revival of the abandoned application to support a conclusion that the entire delay was unintentional.  

This application is being forwarded to the Office of Data Management for review of the reply. 

Telephone inquiries related to this decision may be directed to the undersigned at (571) 272-3211. 

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET